Citation Nr: 0944692	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include chronic headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1945 to 
March 1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for residuals of a head injury, to include chronic headaches.  
He states that a 5-lb. emergency light battery was dropped on 
his head during service in March 1946, fracturing his skull 
and requiring stitches.  He further states that he has 
suffered from headaches since this injury, and he was 
hospitalized several times during service for such symptoms.

The Board first notes that the RO denied the Veteran's claim, 
in part, based on a determination that the evidence failed to 
establish a current disability.  Although the Veteran has 
reported having current headaches, there are no relevant 
post-service treatment records in the claims file.  While 
medical evidence is generally required to establish a current 
disability, lay evidence may be competent and sufficient to 
establish a diagnosis where a layperson is competent to 
identify the medical condition, in that the condition may be 
diagnosed by its unique and readily identifiable features.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Further, where symptoms are capable of lay observation, such 
as headaches, a lay witness is competent to testify to a lack 
of symptoms prior to service, continuity of symptoms after 
in-service injury or disease, and receipt of medical 
treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 
(2002).  

As there is an indication that the Veteran may have a current 
disability, it is necessary to determine whether there is an 
indication that such disability may be related to service.  
The Veteran's service treatment records do not include 
treatment for a head injury in March 1946, to include 
stitches or a skull fracture.  However, the Veteran was 
hospitalized several times from November 1946 through January 
1947 for complaints including headaches, and he was diagnosed 
with a schizoid personality pattern.  Such treatment records 
refer repeatedly to an in-service head injury in March 1946, 
as summarized below.  Further, there is an indication that 
the Veteran had a previous head injury that may have caused 
headaches prior to service.

In November 1946, the Veteran reported that he entered 
service in September 1945 despite being told by his family 
physician that he would not be accepted because of a birth 
injury.  He stated that he had no problems until March 1946, 
when he was hit on the head by a battle lantern and, although 
he was not "knocked out," he has had headaches since that 
time.  He further stated that he had headaches prior to the 
head injury, but they occurred infrequently and were usually 
associated with stress or strain.  The Veteran reported 
having violent frontal headaches and pain from the top of the 
skull to the base of the neck since the head injury 8 months 
earlier.  

In December 1946, the Veteran reported having occasional 
frontal headaches in wintertime, which he attributed to 
sinusitis headaches for the previous 8 1/2 to 9 months.  He 
stated that he had a head injury at birth and was not 
expected to live.  Also in December 1946, the Veteran's 
mother reported that his head was badly damaged at birth, and 
he suffered from severe headaches all during his life.  

In early January 1947, the Veteran reported having some 
headaches that weren't severe and were related to worrying 
about home.  In late January 1947, the Veteran agreed that 
his headaches were most likely due to his dislike of military 
service.  

In February 1947, a Board of Medical Survey (Medical Board) 
determined that the Veteran suffered from a profound 
personality disorder which rendered him unfit for service.  
However, the Medical Board found that the Veteran suffered 
from no disability which was incurred or aggravated as a 
result of an in-service incident.  Despite this finding, the 
Veteran was subsequently discharged under honorable 
conditions due to physical disability.  

Shortly after being discharged from service, the Veteran 
filed a claim for service connection for headaches that began 
after being struck in the head in March 1946, which he stated 
were at times associated with worry and anxiety.  He was 
granted service connection for schizoid personality without 
psychosis, effective in March 1947, with an initial rating of 
30 percent that was subsequently reduced to noncompensable, 
effective in July 1948.  More recently, in a July 2007 
Decision Review Officer decision, the Veteran was granted 
service connection for hearing loss and tinnitus.  The Board 
notes that he reported having been struck in the head during 
service at his July 2007 VA examination pertaining to such 
conditions.  

Based on the foregoing, the evidence of record indicates that 
the Veteran may have a current disability of residuals of a 
head injury, to include headaches.  Furthermore, there is an 
indication that such claimed disability may have preexisted 
service, may have been aggravated by service, and/or may be 
related to the Veteran's other service-connected conditions 
of schizoid personality disorder, hearing loss, and/or 
tinnitus.  As such, the Board finds that further development 
is necessary for a fair adjudication of the Veteran's service 
connection claim.

Specifically, the Veteran has not been advised of the 
evidentiary requirements to substantiate a claim for service 
connection based on aggravation of a preexisting condition, 
or for service connection on a secondary basis, in accordance 
with 38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Upon remand, he should be advised 
of such requirements and allowed an appropriate time to 
respond.  Additionally, the Veteran should be requested to 
identify any post-service VA or private treatment for 
residuals of a head injury, to include headaches, and 
reasonable efforts should be made to obtain any identified 
records. 

After any available post-service treatment records have been 
obtained, the Veteran should be scheduled for a VA 
examination to determine the nature and etiology of any 
current residuals of a head injury, to include headaches.  
The VA examiner should specifically address whether any such 
disability preexisted the Veteran's entry into active duty 
service and, if so, whether it permanently increased in 
severity beyond its natural progression as a result of such 
service.  Additionally, the examiner should indicate whether 
any current residuals of a head injury, to include headaches, 
are secondary to the Veteran's service-connected schizoid 
personality without psychosis, hearing loss, or tinnitus.  
The examiner's report should reflect consideration of both 
lay and medical evidence as to the Veteran's symptoms.

After all necessary development has been completed, the 
Veteran's claim should be readjudicated based on all the 
evidence of record, and applying all potential theories of 
service connection.  Such readjudication should reflect 
consideration of both lay and medical evidence.  The RO and 
the Board, as fact finders, retain the discretion to make 
credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, competent lay testimony may 
not be rejected unless it is found to be mistaken or 
otherwise deemed not credible.  McLendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  Further, lay evidence may not be 
deemed not credible solely due to the absence of 
contemporaneous medical evidence.  Buchanan, 451 F.3d at 
1337.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the Veteran with notice of 
the evidence required to substantiate a 
claim for service connection based on 
aggravation of a preexisting condition, 
or for service connection on a 
secondary basis, in accordance with 38 
C.F.R. § 3.310(a) and Allen, 7 Vet. 
App. 439.

2.  Request the Veteran to identify any 
providers who have treated him since 
separation from service for residuals 
of a head injury, to include headaches, 
and to complete an Authorization and 
Consent to Release Information to VA 
form (VA Form 21-4142) for each non-VA 
provider.  After obtaining the 
necessary authorizations, request 
copies of any outstanding records.  All 
requests and all responses, including 
negative responses, must be documented 
in the claims file.  All records 
received should be associated with the 
claims file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

3.  After completing the above-
described development, schedule the 
Veteran for a VA examination to 
determine the nature and etiology of 
any current residuals of a head injury, 
to include headaches.  The Veteran's 
claims file and a copy of this remand 
should be made available to the 
examiner for review, and such review 
should be noted in the examination 
report.  All necessary tests and 
studies should be conducted.  The 
examiner is requested to offer an 
opinion as to the following questions: 

(a)  Does the Veteran currently 
have residuals of a head injury, 
to include headaches?  Please 
identify any such conditions.

(b)  For any current condition, 
did such condition(s) exist at the 
time of the Veteran's entry into 
active service in September 1945?  
If so, was there a permanent 
increase in the severity of such 
condition beyond its natural 
progression as a result of such 
service?  

(c)  If the Veteran's current 
condition(s) did not exist at the 
time of his entry into active 
service, is it at least as likely 
as not (probability of 50% or 
more) that such condition was 
incurred during such service, 
i.e., between September 1945 and 
March 1947? 

(d)  If any current condition was 
not incurred or aggravated during 
active service, is it at least as 
likely as not (probability of 50% 
or more) that such condition was 
caused by or aggravated beyond its 
normal progression as a result of 
his other service-connected 
schizoid personality without 
psychosis, hearing loss, or 
tinnitus? 

Any opinion offered must be accompanied 
by a complete rationale, which should 
reflect consideration of both the lay 
and medical evidence of record.  If an 
opinion as to any of these questions 
cannot be offered without resorting to 
speculation, the examiner should 
indicate such in the examination report 
and explain why an opinion cannot be 
offered.  

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  Such 
adjudication should reflect 
consideration of all lay and medical 
evidence of record, with consideration 
of the competency and sufficiency of 
certain lay evidence as provided in the 
cases summarized supra.  Further, such 
adjudication should specifically 
address all potential theories for 
service connection, to include as 
aggravation of a preexisting condition 
and as secondary service to the 
Veteran's other service-connected 
disabilities.  If the claim remains 
denied, issue a supplemental statement 
of the case to the Veteran and his 
representative, which addresses all 
evidence associated with the claims 
file since the last statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655 (2009), failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

